UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund September 30, 2011 (Unaudited) Negotiable Bank Certificates of Deposit31.9% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.32%, 12/20/11 150,000,000 150,000,000 Barclays Bank 0.48% - 0.63%, 10/3/11 - 10/20/11 273,000,000 a 273,000,000 BNP Paribas (Yankee) 0.44%, 11/7/11 50,000,000 50,000,000 Canadian Imperial Bank of Commerce 0.18%, 10/3/11 40,000,000 a 40,007,195 Credit Industriel et Commercial (Yankee) 0.47%, 11/3/11 50,000,000 50,000,000 Credit Suisse (Yankee) 0.18%, 10/14/11 100,000,000 100,000,000 Natixis New York (Yankee) 0.55%, 10/3/11 250,000,000 250,000,000 Nordea Bank Finland (Yankee) 0.30%, 12/22/11 100,000,000 100,000,000 Royal Bank of Scotland PLC (Yankee) 0.24%, 10/24/11 100,000,000 100,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.21% - 0.33%, 10/14/11 - 12/22/11 150,000,000 b 150,000,000 UBS (Yankee) 0.15%, 10/17/11 100,000,000 100,000,000 Total Negotiable Bank Certificates of Deposit (cost $1,363,007,195) Commercial Paper14.1% Bank of Nova Scotia 0.01%, 10/3/11 190,000,000 189,999,894 Deutsche Bank Financial LLC 0.08%, 10/3/11 190,000,000 189,999,156 Erste Abwicklungsanstalt 0.32%, 11/21/11 100,000,000 99,954,667 Mizuho Funding LLC 0.20%, 10/14/11 35,000,000 b 34,997,472 UBS Finance Delaware Inc. 0.03%, 10/3/11 90,000,000 89,999,850 Total Commercial Paper (cost $604,951,039) Asset-Backed Commercial Paper2.7% Grampian Funding LLC 0.27%, 10/17/11 (cost $114,986,200) 115,000,000 b Time Deposits21.8% Bank of America N.A. (Grand Cayman) 0.01%, 10/3/11 190,000,000 190,000,000 Bank of Tokyo-Mitsubishi Ltd. (Grand Cayman) 0.05%, 10/3/11 40,000,000 40,000,000 DnB NOR Bank ASA (Grand Cayman) 0.04%, 10/3/11 190,000,000 190,000,000 National Australia Bank (Grand Cayman) 0.01%, 10/3/11 123,000,000 123,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.01%, 10/3/11 200,000,000 200,000,000 Svenska Handelsbanken (Grand Cayman) 0.01%, 10/3/11 190,000,000 190,000,000 Total Time Deposits (cost $933,000,000) U.S. Government Agencies8.6% Federal Farm Credit Bank 0.30%, 11/23/11 100,000,000 a 99,989,707 Federal Home Loan Bank 0.03%-0.26%, 10/3/11-12/30/11 167,312,000 a 167,276,311 Federal Home Loan Mortgage Corp. 0.30%, 10/3/11 100,000,000 a,c 99,961,349 Total U.S. Government Agencies (cost $367,227,367) U.S. Treasury Notes4.7% 0.03%, 1/3/12 (cost $202,293,510) 200,000,000 Repurchase Agreements16.1% Barclays Capital, Inc. 0.05%, dated 9/30/11, due 10/3/11 in the amount of $ 189,000,788 (fully collateralized by $187,070,400 U.S. Treasury Notes, 1.38%, due 11/30/15, value $192,780,038) 189,000,000 189,000,000 Deutsche Bank Securities Inc. 0.03%, dated 9/30/11, due 10/3/11 in the amount of $ 500,001,250 (fully collateralized by $32,361,000 U.S. Treasury Bonds, 8%, due 11/15/21, value $51,408,361, $134,522,900 U.S. Treasury Inflation Protected Securities, 2%, due 7/15/14, value $174,631,081 and $282,762,900 U.S. Treasury Notes, 0.38%-0.63%, due 9/30/12-7/15/14, value $283,960,615) 500,000,000 500,000,000 Total Repurchase Agreements (cost $689,000,000) Total Investments (cost $4,274,465,311) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities amounted to $299,983,672 or 7.0% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,274,465,311 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund September 30, 2011 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills30.9% of Purchase (%) Amount ($) Value ($) 10/13/11 0.03 200,000,000 199,997,833 11/25/11 0.01 100,000,000 99,999,236 12/29/11 0.01 100,000,000 99,998,764 3/1/12 0.04 50,000,000 49,992,084 Total U.S. Treasury Bills (cost $449,987,917) U.S. Treasury Notes23.5% 11/30/11 0.06 50,000,000 50,056,415 12/15/11 0.07 100,000,000 100,215,940 2/15/12 0.07 100,000,000 100,484,985 2/29/12 0.18 89,317,000 90,961,776 Total U.S. Treasury Notes (cost $341,719,116) Repurchase Agreements45.5% Barclays Capital, Inc. dated 9/30/11, due 10/3/11 in the amount of $ 112,000,467 (fully collateralized by $98,778,500 U.S. Treasury Notes, 3.13%-3.63%, due 2/15/21-5/15/21, value $114,240,110) 0.05 112,000,000 112,000,000 BNP Paribas dated 9/30/11, due 10/3/11 in the amount of $ 150,000,625 (fully collateralized by $101,665,700 U.S. Treasury Bonds, 6.13%-6.25%, due 8/15/29-5/15/30, value $153,000,109) 0.05 150,000,000 150,000,000 Citibank, NA dated 9/30/11, due 10/3/11 in the amount of $ 150,000,625 (fully collateralized by $132,279,600 U.S. Treasury Notes, 3.63%, due 2/15/21, value $ 153,000,042) 0.05 150,000,000 150,000,000 Deutsche Bank Securities Inc. dated 9/30/11, due 10/3/11 in the amount of $ 150,000,375 (fully collateralized by $305,097,791 U.S. Treasury Strips, due 11/15/24-5/15/39, value $ 153,000,000) 0.03 150,000,000 150,000,000 Merrill Lynch & Co. Inc. dated 9/30/11, due 10/3/11 in the amount of $ 100,000,167 (fully collateralized by $99,394,200 U.S. Treasury Notes, 1.25%, due 10/31/15, value $ 102,000,019) 0.02 100,000,000 100,000,000 Total Repurchase Agreements (cost $662,000,000) Total Investments (cost $1,453,707,033) % Cash and Receivables (Net) .1 % Net Assets % At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,453,707,033 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund September 30, 2011 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills90.4% of Purchase (%) Amount ($) Value ($) 10/6/11 0.00 104,000,000 104,000,000 10/13/11 0.00 31,000,000 30,999,999 10/20/11 0.00 164,000,000 164,000,000 10/27/11 0.00 50,000,000 50,000,000 11/3/11 0.00 15,000,000 14,999,931 12/1/11 0.02 161,000,000 160,995,908 12/8/11 0.02 95,000,000 94,996,411 12/15/11 0.06 100,000,000 99,988,021 12/22/11 0.01 81,000,000 80,998,679 Total U.S. Treasury Bills (cost $800,978,949) U.S. Treasury Notes9.6% 10/31/11 0.09 20,000,000 20,014,881 12/15/11 0.07 25,000,000 25,053,985 1/3/12 0.03 40,000,000 40,096,594 Total U.S. Treasury Notes (cost $85,165,460) Total Investments (cost $886,144,409) % Cash and Receivables (Net) .0 % Net Assets % At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 886,144,409 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skpayak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skpayak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
